DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 09/24/2021 is acknowledged.
Claims 1-15 and 18-20 are indicated as allowable. Claims 16-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I and II, as set forth in the Office action mailed on 07/27/2021, is hereby withdrawn and claims 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities:  
line 15-16 recites “and elongated slender flexible plunger” which should be “and an elongated slender flexible plunger”;
line 17 recites “the control end of the cartridge” which should be “the rear control end of the cartridge”.

Claim 4 is objected to because of the following informalities:  
line 4 recites “receptive a tip ends” which should be “receptive [[a]] tip ends”;
line 8 recites “arm s” which should be “arms”.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 5 recites the limitation “of magazine canister” which should be “of the magazine canister”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
line 7 recites “and elongate slender flexible plunger” which should be “and an elongate slender flexible plunger”;
line 16 recites “with clips” which should be “with the clips”.  
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  line 7 recites “and elongated slender flexible plunger” which should be “and an elongated slender flexible plunger”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "the compact axial-length of overlap" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the compact axial-length of overlap” will be interpreted as “the abbreviated axial-length of overlap”. Appropriate correction is required.
Claim 7 recites the limitation "the base ends" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 9 recites the limitation "the sidewall of the cartridge" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 9 recites the limitation "the clip" in line 6.  It is unclear which clip “the clip” refers to because a plurality of clips are claimed. Appropriate correction is required.
Claim 10 recites the limitation "the rear open control end" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 10 recites the limitation "the characteristic axial length of the prongs" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 10 recites the limitation "the sidewall of the cartridge" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 19 recites the limitation "the slender cartridge represents less is an eighth (1/8th) or less as long as the elongated slender flexible driver conduit” in line 3-4. The language “the slender cartridge represents less is an eighth (1/8th) or less” is unclear. For examination purposes, “the slender cartridge represents less is an eighth (1/8th) or less” will be interpreted as th) or less as long as the elongated slender flexible driver conduit”.
Allowable Subject Matter
Claims 1, 4-6, 16-18, and 20 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 2-3, 7-15, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious: Endoscopic apparatus comprising: an elongated flexible endoscopic conduit; a slender tubular cartridge extending between a forward dispensing end defining a forward dispensing end opening and a rear control end defining a rear control end opening; a plurality of endoscopic clips loaded into the tubular cartridge in series in a single-file line between a lead clip, which will be the first to be dispensed, and a trailing-most clip, which will be the last to be dispensed (in excess of two independently dispensable endoscopic clips for claim 20); an elongated slender flexible driver conduit and elongated slender flexible plunger disposed in the lumen and extending between a forward coupling end for coupling with the control end of the cartridge. The closest prior art references include: Allen et al. (US 5,354,304) and Damarati (US 2003/0083677 A1).
Allen teaches of an elongated flexible endoscopic conduit; a slender tubular cartridge extending between a forward dispensing end defining a forward dispensing end opening and a rear control end defining a rear control end opening; a plurality of endoscopic clips loaded into the tubular cartridge in series in a single-file line; an elongated slender flexible driver conduit and elongated slender flexible plunger disposed in the lumen and extending between a forward coupling end for coupling with the control end of the cartridge (see fig. 6 and 8-10). Allen fails to teach a lead clip, which will be the first to be dispensed, and a trailing-most clip, which will be 
Damarati teaches of an elongated flexible endoscopic conduit; a slender tubular cartridge extending between a forward dispensing end defining a forward dispensing end opening and a rear control end defining a rear control end opening; a plurality of endoscopic clips loaded into the tubular cartridge in series in a single-file line between a lead clip, which will be the first to be dispensed, and a trailing-most clip, which will be the last to be dispensed; an elongated slender flexible driver conduit and elongated slender flexible plunger disposed in the lumen (see fig. 1-4 and 12-13). Damarati fails to teach the actuator extending between a forward coupling end for coupling with the control end of the cartridge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771